Citation Nr: 0712830	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for service-connected total right shoulder 
replacement (major).

2.  Entitlement to service connection for a right arm 
disorder, to include as secondary to the service-connected 
total right shoulder replacement (major).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1973 to September 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas, which denied the above claims.

The veteran had been scheduled to appear at a videoconference 
hearing before a Veterans Law Judge in March 2005, however, 
he failed to appear as scheduled.  Because the veteran has 
neither submitted good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d) (2003).



FINDINGS OF FACT

1.  The veteran's right shoulder has been rated at the 
maximum disability rating provided for a status post-
operative prosthetic shoulder one year or more post-
operatively.

2.  A right arm disorder, separate from the presently 
service-connected right shoulder replacement, has not been 
shown to have been incurred in or aggravated by service; and 
was not manifested to a compensable degree within any 
relevant presumptive period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 
percent for total right shoulder replacement (major), have 
not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5051 (2006).

2.  The criteria for entitlement to service connection for a 
right arm disorder on a  direct and secondary basis have not 
been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating and service 
connection claims.  The RO sent the veteran notice by letter 
dated in January 2004 in which he was informed of what was 
required to substantiate his claims and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claims for an increased disability rating 
and for service connection were denied by the RO and are also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to those issues.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in February 2004 and July 2004.  
These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's right shoulder disability is currently rated 
pursuant to Diagnostic Code 5051 under 38 C.F.R. § 4.71a for 
prosthetic replacement of the shoulder.  Under this 
diagnostic code provision, a 100 percent rating is assigned 
for one year following implantation of prosthesis, for either 
the major or the minor upper extremity.  With chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity, a 60 percent disability rating is 
assigned for the major arm.  This is the maximum schedular 
rating assignable after the one-year period following 
surgery.  38 C.F.R. § 4.71a, Diagnostic Code 5051 (2006).

VA outpatient treatment records dated from November 2003 to 
January 2004 intermittent treatment for symptoms associated 
with the veteran's right shoulder disorder.

A VA radiology report dated in January 2004 reveals an 
impression which included status post replacement of the 
right shoulder prosthesis without evidence for acute 
fractures, and mild morphologic alteration involving the 
right glenoid which may be secondary to previous trauma or 
acquired degenerative changes.  

A VA examination report dated in February 2004 reveals that 
the veteran reported difficulty with his right shoulder 
disorder following a 1994 total right shoulder arthroplasty.  
This veteran was said to be right hand dominant.  He was 
currently working full time in an electrical supply house.  
He described pain and limited motion of the right shoulder.  
He would use over-the-counter medication for pain relief.  
Physical examination revealed multiple well-healed surgical 
scars about the right shoulder.  Range of motion of the right 
shoulder revealed abduction to 80 degrees with the onset of 
pain at 45 degrees; forward elevation to 90 degrees with the 
onset of pain at 50 degrees; internal rotation to 40 degrees; 
and external rotation to 45 degrees.  Grip was mildly 
diminished in the right hand.  The diagnosis was status post 
injury to the right shoulder, postoperative total shoulder 
arthroplasty.

A VA examination report dated in July 2004 shows that the 
veteran reported continued pain in his right shoulder.  He 
described pain in his shoulder down to the mid level of the 
humerus with numbness and sometimes down his arm into his 
hand.  He stated that the pain was constant.  He denied any 
flare-ups.  He did not have any assistive aids, canes, braces 
or slings.  He still worked in electrical supply and would do 
most of his activities with his left hand.  He could not do 
chores around the house unless he could do so one handed, but 
he could do his activities of daily living.

Physical examination revealed good pulse in the distal areas 
of the right upper extremity.  Light touch sensation was 
intact in the radial and ulnar and median distribution.  AIN 
and PIN nerves were functioning well.  He had full range of 
motion about the wrist and the hands, and good grip strength.  
The elbow also showed full range of motion, pain free.  He 
had no nerve deficit that could be elicited.  He had good 
strength in the forearm and grip muscles but just visualizing 
his shoulders.  He could see that his right deltoid, biceps, 
and triceps were wasted. He could palpate bony prominence 
easily when compared to the other side, which had 
musculature.  Range of motion of the right shoulder was to 40 
degrees of abduction, 70 degrees of forward flexion, 20 
degrees of internal rotation, and 30 degrees of external 
rotation, each with pain.  There were no signs of impingement 
listed, but he could not position his arm for a lift off 
test. X-rays revealed shoulder replacement in place with 
degenerative changes around the joint.  There was also 
possible X-ray finding subluxation of the replaced humeral 
heads superiorly, which might have represented rotator cuff 
pathology.

The assessment was status post shoulder replacement from 
residual shoulder pathology.  The examiner indicated that it 
was very likely that the shoulder dislocation with multiple 
surgeries led to his current condition.  There was no nerve 
damage, per se, but he did have incredible muscle wasting 
about his right shoulder. He had good muscle tone in the hand 
and forearm muscles with no problems in the hand, wrist, or 
elbow.  All of his debilitation was said to be in his 
shoulder joint itself. 

The veteran has been rated pursuant to Diagnostic Code 5051 
following a 1994 total shoulder replacement.  The currently 
assigned 60 percent disability rating under Diagnostic Code 
5051 is the maximum disability rating for chronic residuals 
of a shoulder replacement consisting of severe painful motion 
or weakness in the affected extremity.  No higher rating may 
be afforded under this diagnostic code beyond one year 
following the implantation of the prosthesis, except on an 
extraschedular basis.  See Spencer v. West, 13 Vet. App. 376, 
382 (2000).  The 60 percent rating criteria cross reference 
other diagnostic code provisions for the purpose of rating 
the post-operative shoulder at a level between 30 percent and 
60 percent.

The Board has considered the possible application of 
additional diagnostic code provisions in an effort to 
possibly provide the veteran with a greater benefit.  
However, the only applicable diagnostic code provision 
potentially allowing for a greater benefit as to the 
prosthetic right shoulder replacement, would be Diagnostic 
Code 5202, which would provide for a 70 percent disability 
rating if the medical evidence demonstrates loss of the head 
of the humerus resulting in a flail shoulder.  This finding 
will be further discussed below as to the veteran's assertion 
of a disability separate and apart from the right shoulder 
prosthetic replacement.  However, as it pertains to an 
increased rating, the evidence does not support the 
assignment of a higher rating on this basis as the presence 
of flail shoulder has not been confirmed.

VA adjudicators must also assess whether a schedular 
disability rating based on limitation of motion may be 
augmented under certain regulations applying to disabilities 
of the musculoskeletal system, 38 C.F.R. § 4.40, which 
concerns functional loss due to pain, and 38 C.F.R. § 4.45, 
which concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995); Deluca, 8 Vet. App. 
at 204-08.  In this case, the veteran has not been rated 
pursuant to the diagnostic code provisions for limitation of 
motion of the arm.  Notwithstanding this fact, although the 
examiner in both February 2004 and July 2004 indicated a 
reduction in range of motion due to pain, the veteran 
specifically denied flare-ups and there was no indication of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Moreover, 
the 60 percent disability rating assigned pursuant to 
Diagnostic Code 5051 takes into consideration and compensates 
the veteran for "severe, painful motion or weakness."  See 
38 C.F.R. § 4.71a, Diagnostic Code 5051.

An extra-schedular rating is authorized when a service-
connected disability cannot be practicably evaluated under 
the rating schedule because it is of such an extraordinary 
nature that the rating criteria are inadequate to evaluate 
it, because of such related factors as causing marked 
interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2006).  The Board 
lacks the authority to award an extraschedular rating in the 
first instance, but if the evidence supports such a rating, 
the Board must refer the case to a VA officer authorized to 
make such an award.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. 
App. 88 (1996).   While the veteran is clearly impaired due 
to his right shoulder disability, the Board finds there is no 
indication in the evidence of record that his shoulder 
disability has caused marked interference with employment, 
necessitated frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional so as to warrant referral for consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the criteria for a rating 
in excess of 60 percent for total right shoulder replacement 
(major) have not been met.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Service Connection

The veteran contends that he has a right arm or shoulder 
disability separate and apart from the presently service-
connected total right shoulder replacement.  He argues that 
such is demonstrated by weakness of his right arm and what 
medical examiners have described as "incredible" muscle 
wasting.  He also reports that he has had continuous 
weakening of the right upper extremity.
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Relevant to the issue of service connection on a direct 
basis, the law provides that as to the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303 (2006).  Service connection for 
arthritis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As to direct service connection and with consideration of the 
provisions pertaining to chronicity of a disorder or 
continuous symptoms, the veteran's service medical records 
are completely negative of any findings of a right arm 
disorder.  His separation report of medical examination dated 
in May 1976 shows that upon clinical evaluation, his upper 
extremities were normal, with the exception of his right 
shoulder disorder which is already service connected.

Subsequent to service, the competent medical evidence of 
record is silent as to findings associated with a right arm 
disorder, separate and apart from the right shoulder 
disability.  VA examination reports and outpatient treatment 
records dated from November 1976 to July 2004 all demonstrate 
pathology associated with the service-connected right 
shoulder disorder, but fail to present evidence of a right 
arm disorder.

The July 2004 VA examination report shows that the veteran 
described constant pain in his shoulder down to the mid level 
of the humerus with numbness and sometimes down his arm into 
his hand.  Physical examination revealed light touch 
sensation was intact in the radial, ulnar, and median 
distribution.  He had full range of motion about the wrist, 
hands, and elbow with good grip strength and good strength in 
the forearm.  No nerve deficit could be elicited.  The 
examiner concluded that all of the veteran's debilitation was 
in the shoulder joint itself.

The evidence of record has failed to demonstrate that there 
were any incidents of a right arm disorder during the 
veteran's period of active service.  Further, there is no 
evidence of the manifestation of arthritis of the right arm 
within one year following service.  There is also no evidence 
of a current right arm disability.  

Absent competent medical evidence of a right arm disorder 
during the veteran's period of active service, continuity of 
symptomatology after such period of active service, and of a 
current diagnosis of a right arm disorder etiologically 
related to service, service connection is not warranted.  See 
Hickson, 12 Vet. App. at 253.   

Similarly, as there is no evidence of a current right arm 
disorder, nor evidence that a current right arm disorder was 
either caused or aggravated by the service-connected total 
right shoulder replacement (major), service connection on a 
secondary basis is also not warranted.  See 38 C.F.R. § 
3.310(a);  Allen, 7 Vet. App. at 439.

The Board has considered the veteran's assertions in support 
of his claim that he has a right arm disorder as a result of 
his service, to include his service-connected total right 
shoulder replacement (major).  However, the question of a 
disability separate and apart from the right shoulder 
replacement disorder requires competent medical evidence, 
which the veteran has not proffered.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).



While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

There is no doubt that the veteran has a severely 
debilitating right upper extremity disorder, as evidenced by 
the presently assigned disability rating.  However, the Board 
has examined the evidence in light of the applicable law, and 
finds no provision which would allow for a separate 
disability rating.  Under the assigned schedular provision, 
38 C.F.R. § 4.71a, Diagnostic Code 5051, the veteran's right 
shoulder is noted to be evaluated as to "severe, painful 
motion or weakness in the affected extremity."  

The plain meaning of this language clearly contemplates the 
muscle wasting as described by medical examiners and cited by 
the veteran - the use of the term "weakness" manifestly 
includes muscle deficiency.  It is well settled in the law 
that words must be given their plain meaning.  McCay v. 
Brown, 106 F.3d 1577 (Fed. Cir. 1997); Bryan v. West, 13 
Vet.App. 482 (2000); Trilles v. West, 13 Vet.App. 314 (2000) 
(en banc) (Applications of the "plain meaning" rule of 
statutory and regulatory interpretation).  Because such 
muscle wasting is clearly contemplated in the schedular 
provision applied to the right shoulder replacement, any 
separate rating would violate the provisions of  38 C.F.R. § 
4.14 (The evaluation of the same disability under various 
diagnoses is to be avoided); cf. Esteban v. Brown, 6 Vet. 
App. 259 (1994)(Holding service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right arm disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for service-connected total right shoulder replacement 
(major) is denied.

Service connection for a right arm disorder, to include as 
secondary to the service-connected total right shoulder 
replacement (major), is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


